Citation Nr: 1236990	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran
T.C., Observer


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1979 and from July 2006 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for the above-noted issues.  

The Veteran testified before the undersigned at a June 2012 Travel Board hearing.  The hearing transcript is of record.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2012).

The issues of entitlement to service connection for sleep apnea, and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed as having PTSD based on an in-service stressor for which there is credible supporting evidence.



CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for PTSD.

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

VA recently amended its regulations governing service connection for PTSD liberalizing the evidentiary standard for establishing the required in-service stressor and for establishing a medical diagnosis of PTSD.  The revised regulations became effective July 13, 2010, and apply to cases pending before the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Under the revised regulations, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Moreover, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

VA psychiatric outpatient treatment records show that in December 2011, the Veteran was diagnosed with adjustment disorder versus mild PTSD.  Private treatment records from the Center of Counseling & Human Development, Inc., show that during a behavioral health evaluation in June 2012, the Veteran was diagnosed with PTSD.  

The Veteran has reported that during active duty in Kuwait, he was involved in an accident, where the Humvee he was riding in, as a military police escort, was rear-ended by a civilian vehicle.  He claims that he was knocked unconscious for a few minutes and knocked down from where he was sitting, injuring his back and head.  See October 2009 stressor statement from the Veteran, VA outpatient psychiatry note dated December 2011, June 2012, Behavioral Health Evaluation from the Center for Counseling and Human Development, and June 2012 Travel Board hearing transcript.

The Veteran's VA medical records establish a link between the Veteran's PTSD and the in-service stressor.  In this regard, the December 2011 VA diagnosis of adjustment disorder versus mild PTSD and the June 2012 diagnosis of PTSD were both based upon the Veteran's report of being involved in the motor vehicle accident during active duty in Kuwait.

The Veteran has not reported participation in combat or a combat stressor.  The only remaining question is whether there is credible supporting evidence of the reported stressor.  

The evidence of record includes his service treatment records, including an October 2007 examination report that indicates that the Veteran was the gunner on an escort mission returning from Kuwait International Airport when the vehicle he was traveling in was rear-ended by a Kuwait local national.  The report also notes that the Veteran injured his back in the collision.  Significantly, the Veteran's low back disorder, caused by this in-service motor vehicle accident, has been service-connected.

The Board finds this to be credible supporting evidence of the reported stressor.  While it does not confirm all of the details reported by the Veteran, credible supporting evidence need not corroborate every detail of a reported stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

As the Veteran has been diagnosed as having PTSD based on an in-service stressor and the record includes credible supporting evidence of the stressor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that his currently demonstrated obstructive sleep apnea is related to his active military service.  Specifically, he testified during his June 2012 Travel Board hearing that he first noticed symptoms of sleep apnea approximately two months after his deployment, and that he continued to experience symptoms, such as insomnia, after his return to the states, and sought treatment at the VA.  

Service treatment records are negative for complaints or treatment for sleep apnea, and sleep apnea was not diagnosed at the time of his discharge.

The post-service medical evidence of record shows that the Veteran has been diagnosed by sleep study with obstructive sleep apnea.  See October 2009 treatment records from the Central Alabama Veteran's Health Center Sleep Disorder Clinic, and February 2010 treatment records from the Baptist South Sleep Disorders Clinic.  However, the records do not show that the disability has been linked to the Veteran's active military service.  

The Veteran has reported symptoms of sleep apnea in service and a continuity of symptoms since.  The evidence also shows that the Veteran has a current diagnosis of obstructive sleep apnea.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has also argued that his sleep apnea was caused or aggravated by his PTSD.  As noted above, the Board has found that service connection is warranted for PTSD.  Furthermore, in a June 2012 statement, the Veteran's private physician noted that there is medical literature linking PTSD and sleep apnea, and opined that the Veteran's sleep apnea was aggravated by his service-connected PTSD.

Therefore, an examination and opinion are needed to determine the etiology of the current sleep apnea.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran also contends that his currently demonstrated bilateral hearing loss is related to his active military service.  Specifically, he has reported that he was exposed to noise as a gunner, and from small arms fire and loud machinery during service in Operation Desert Shield/Storm.  He has also reported that during service, he had the military occupational specialty (MOS) of military police escort, and that he drove a Humvee.  See November 2011 VA Form 9 and June 2012 Travel Board hearing transcript.  The Veteran also testified during his November 2011 RO hearing that he was exposed to gunfire, and that he was a member of the artillery while serving in the National Guard.  

Service treatment records for the Veteran's first period of service from April 1979 to June 1979 are negative for any evidence of hearing loss.  However, an August 2002 Army National Guard examination report shows that the Veteran was found to have high frequency hearing loss.  Service treatment records prior to and during his second period of service indicate that the Veteran was routinely exposed to noise, and that he did perform duties as a gunner.  Furthermore, an August 2006 audiogram, conducted during the Veteran's second period of service shows evidence of bilateral hearing loss.  An October 2007 audiogram, conducted approximately one month prior to the end of the Veteran's second period of service, shows that the Veteran had bilateral hearing loss, and the examiner noted that there was a significant threshold shift.

The post-service medical evidence of record shows that the Veteran continues to be diagnosed with bilateral hearing loss.  During a VA audiology examination in February 2010, the examiner noted the Veteran's reports of military noise exposure, and diagnosed normal to moderate sensorineural hearing loss bilaterally.  In a March 2010 opinion, the VA examiner noted that audiology examination results from 2002 indicated that the Veteran's hearing loss predated his active duty service.  He noted further that audiology examination results from 2010 did not indicate a clinically significant increase in hearing loss levels compared to the levels seen in 2002.  Based on that information, the examiner opined that the Veteran's current hearing loss is less likely as not due to noise exposure during active military duty, and that it is less likely as not that the pre-existing hearing loss was aggravated by military noise exposure during active duty service in 2006 and 2007.

The pertinent regulations state that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute, for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 
Unfortunately, the "less likely than not" language addresses only the preponderance of the evidence standard rather than the clear and unmistakable evidence standard needed to rebut the presumption of soundness.  

Accordingly, the Board finds that a remand is necessary in order to obtain a new VA examination with a medical opinion based upon the proper legal standard.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his currently diagnosed sleep apnea.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and said review shall be noted in the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is etiologically related to his active service.

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the current sleep apnea was caused or aggravated by the service-connected PTSD.

A rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  In this regard the Veteran has reported symptoms of sleep apnea beginning in service.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  Afford the Veteran an examination to determine the etiology of his currently demonstrated bilateral hearing loss.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and said review shall be noted in the examination report.  

The examiner should provide an opinion as to whether the bilateral hearing loss clearly and unmistakable existed prior to the Veteran's period of active service, and, if so, whether there is clear and unmistakable evidence that the bilateral hearing loss was not aggravated during active duty (i.e. there was no increase in severity of the underlying disability beyond expected natural progression). 

If, in the alternative, it is determined the Veteran did not have pre-existing hearing loss when entering his second period of active duty in November 2006, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that his current bilateral hearing loss is otherwise directly related to his military service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  If any benefits sought on appeal is not granted, a supplemental statement of the case should be issued to the Veteran and his representative and they must be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


